Affirmed and Memorandum Opinion filed July 16, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00780-CR

                     NORMA JEAN SANCHEZ, Appellant
                                       V.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1399973

                    MEMORANDUM                 OPINION


      Appellant entered a plea of guilty to aggravated assault with a deadly
weapon without an agreed recommendation on punishment. Appellant entered a
plea of “true” to an enhancement paragraph and on September 18, 2014, the trial
court sentenced appellant to confinement for thirty years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to her. As of this date, no response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state. We are not to address the merits of each claim raised in an Anders brief or a
pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2